Title: To James Madison from William Plumer, 30 March 1816
From: Plumer, William
To: Madison, James


                    
                        Dear Sir,
                        
                            Epping
                            March 30th 1816.
                        
                    
                    The office of collector of the port of Portsmouth in this state being vacant by the death of the former collector, permit me to recommend Col. Timothy Upham of that town as a person well qualified for that office. He is a gentleman of strict integrity & of an unblemished moral character; a good scholar, & correct accountant.
                    The services he rendered the nation, as an officer in the late war, the injuries he sustained in that service in both property & health, are circumstances, combined with his being a disbanded officer, that will, I am confident, entitle him to your favorable notice.
                    He is a firm decided republican, & has from early life zealously & industriously supported that cause, whatever reports may have circulated to the contrary. I say this not from the reports of others, but from personal knowledge. Many of the leading federalists in the State, dispairing of having a man of their party appointed, have recommended him, not because they consider him of their politics, but because they believe him better qualified than some others who may wish the office. I am with much respect & esteem, Sir, your obedient
                    
                        
                            William Plumer
                        
                    
                